1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Walker on May 24th, 2021

The application has been amended as follows: 

Claims 1-6 are canceled. 

Claim 7 is rewritten as follows: 
7.    A method for producing a phosphating layer comprising stabilized solid lubricant particles at least comprising the steps of:
a)    providing a metallic workpiece;
b)    immersing the metallic workpiece in an aqueous electrolyte solution comprising at least zinc, phosphate ions, solid lubricant particles and hydrocolloids;
c)    passing an electric current through the metallic workpiece to deposit a phosphating layer on the workpiece; and
d)    optionally post-treating the electrolytically deposited phosphating layer, wherein the hydrocolloids are selected from the group consisting of polyamines, polyimines and their quaternary salts, polyvinylpyrrolidones, polyvinylpyridines, collagen,  gelatin, chitosan hydrolyzate, keratin hydrolyzate, casein hydrolyzate,  amidopectins and their copolymers, and mixtures thereof, and wherein the solid lubricant particles consist of or include a substance which substance is at least one substance selected from the group consisting of metal salts of saturated fatty acids, ammonium salts of saturated fatty 2), hexagonal  boron nitride (h-BN), tungsten disulfide (WS2), graphite, oxidized and fluorinated graphite, polytetrafluoroethvlene (PTFE), nylon, polyethylene (PE), polypropylene (PP),  polyvinylchloride (PVC), polystyrene (PS), polyethylene terephthalate (PET), polyurethane (PUR), clay, talc, titanium dioxide (TiO2), mullite, copper sulfide (CuS), lead sulfide (PbS), bismuth (III) sulfide (Bi2S3), cadmium sulfide (CdS), and mixtures thereof.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Independent claim 7 recites a method for producing a phosphating layer comprising stabilized solid lubricant particles at least comprising the steps of: a)    providing a metallic workpiece; b)    immersing the metallic workpiece in an aqueous electrolyte solution comprising at least zinc, phosphate ions, solid lubricant particles and hydrocolloids; c)    passing an electric current through the metallic workpiece to deposit a phosphating layer on the workpiece; and d)    optionally post-treating the electrolytically deposited phosphating layer, wherein the hydrocolloids are selected from the group consisting of polyamines, polyimines and their quaternary salts, polyvinylpyrrolidones, polyvinylpyridines, collagen,  gelatin, chitosan hydrolyzate, keratin hydrolyzate, casein hydrolyzate,  amidopectins and their copolymers, and mixtures thereof, and wherein the solid lubricant particles consist of or include a substance which substance is at least one substance selected from the group consisting of metal salts of saturated fatty acids, ammonium salts of saturated fatty acids, molybdenum disulfide (MoS2), hexagonal  boron nitride (h-BN), tungsten disulfide (WS2), graphite, oxidized and fluorinated graphite, polytetrafluoroethvlene (PTFE), nylon, polyethylene (PE), polypropylene (PP),  polyvinylchloride (PVC), polystyrene (PS), polyethylene terephthalate (PET), polyurethane (PUR), clay, talc, titanium dioxide (TiO2), mullite, copper sulfide (CuS), lead sulfide (PbS), bismuth (III) sulfide (Bi2S3), cadmium sulfide (CdS), and mixtures thereof.

The prior art fails to teach or render obvious a method for producing a phosphating layer on a metallic workpiece wherein the metallic workpiece is immersed . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787